                Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 1 of 8



 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                     No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                   PLAINTIFFS’ REVISED FORMS OF
13
                               Plaintiffs,         ORDER PER COURT ORDER DKT. 17
14
     v.                                            Case filed: April 25, 2018
15
                                                   Courtroom: C, 15th Fl.
     ERIK J. ROSE and INHERITANCE                  Hon. Sallie Kim
16   LOAN, LLC., a Puerto Rican LLC,
17                             Defendants.
18
19
20            The Court’s Modified Order re Plaintiffs’ Motion for Supplemental Expedited
21   Discovery Order, Dkt. 17 (“Supplemental Order”), requested plaintiffs to submit forms of
22   immediate discovery orders in compliance with the Supplement Order. Attached hereto are:
23
24        1. A proposed form of order in compliance with the Supplemental Order for a
25           subpoena to AT&T, attached hereto as Exhibit A.
26        2. A proposed form of order in compliance with the Supplemental Order for a
27           subpoena to Comcast, attached hereto as Exhibit B.
28


     Revised Forms of Order per Dkt. 17                                                         1
              Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 2 of 8



 1      3. A proposed form of order in compliance with the Supplemental Order for a

 2          subpoena to the DMV, attached hereto as Exhibit C.

 3
 4          Date: January 7, 2019

 5
 6
                                          LAW OFFICES OF S. CHANDLER VISHER
 7
 8
                                          By:__s/ S. Chandler Visher______________
 9                                        S. Chandler Visher, Attorney for plaintiffs

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Revised Forms of Order per Dkt. 17                                                 2
                Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 3 of 8



 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                       No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                     ORDER GRANTING PLAINTIFFS’
13                                                   MOTION FOR LEAVE TO TAKE
                               Plaintiffs,
                                                     IMMEDIATE DISCOVERY: AT&T
14
     v.                                              Case filed: April 25, 2018
15                                                   Courtroom: C, 15th Fl.
     ERIK J. ROSE and INHERITANCE                    Hon. Sallie Kim
16   LOAN, LLC., a Puerto Rican LLC,
17                             Defendants.
18
19
             Good cause appearing therefore, as required by Rules of Federal Procedure Rule
20
     26(d)(1), PLAINTIFFS’ MOTION FOR SUPPLEMENTAL EXPEDITED DISCOVERY re:
21
     AT&T is GRANTED. It is hereby:
22
          ORDERED that Plaintiffs may serve immediate discovery on AT&T, Inc., dba AT&T
23
     Communications and AT&T Wireless (“AT&T”) to obtain the name and billing address of the
24
     subscriber assigned telephone number 415-793-2882 by serving a subpoena pursuant to Rule 45
25
     of the Federal Rules of Civil Procedure requesting subscriber information; provided, however,
26
     that said discovery shall be conditioned on: (a) AT&T having seven (7) calendar days after
27
     service of the subpoena to notify subscribers that their personal information is sought by
28


                                                                                                     1
                               Ex. A to Plaintiffs' Revised Forms per Dkt. 17
                Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 4 of 8



 1   Plaintiffs; (b) each subscriber whose information is sought having twenty one (21) calendar days

 2   from the date of such AT&T notice to file any papers contesting the subpoena; and (c) payment

 3   to AT&T by Plaintiffs of all reasonable costs of: (i) compiling the requested information; (ii)

 4   providing pre-disclosure notifications to subscribers; and (iii) all other reasonable costs and fees

 5   incurred responding to discovery. AT&T may provide notice using any reasonable means,

 6   including but not limited to written notice sent to the subscriber's last known address, transmitted

 7   either by first class mail or via overnight service.

 8          Date: ______________
 9
                                                            By the Court
10
11                                                          ________________________________
12                                                          Sallie Kim, Magistrate Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                                            2
                              Ex. A to Plaintiffs' Revised Forms per Dkt. 17
           Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 5 of 8
                      Ex. B to Plaintiffs' Revised Forms per Dkt. 17



LAW OFFICES OF S. CHANDLER VISHER
S. Chandler Visher (State Bar No. 52957)
268 Bush St., #4500
San Francisco, California 94104
Telephone: (415) 901-0500, Facsimile: (415) 901-0504
chandler@visherlaw.com

Attorney for plaintiffs


                          UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION


CHRISTOPHER N. VISHER and                        No. 3:18-cv-02472-SK
INHERITANCE LOAN COMPANY, a
California joint venture partnership,
                                                 ORDER GRANTING PLAINTIFFS’
                          Plaintiffs,            MOTION FOR LEAVE TO TAKE
                                                 IMMEDIATE DISCOVERY: COMCAST
v.                                               Case filed: April 25, 2018
                                                 Courtroom: C, 15th Fl.
ERIK J. ROSE and INHERITANCE                     Hon. Sallie Kim
LOAN, LLC., a Puerto Rican LLC,

                          Defendants.



        Good cause appearing therefore, as required by Rules of Federal Procedure Rule
26(d)(1), PLAINTIFFS’ MOTION FOR SUPPLEMENTAL EXPEDITED DISCOVERY re:
Comcast is GRANTED. It is hereby:
     ORDERED that Plaintiffs may serve immediate discovery on Comcast Cable
Communications, LLC (“Comcast”) to obtain the identity and address of the subscriber assigned
telephone number 510-735-9846 by serving a subpoena pursuant to Rule 45 of the Federal Rules
of Civil Procedure requesting subscriber information; provided, however, that said discovery
shall be conditioned on: (a) Comcast having seven (7) calendar days after service of the
subpoena to notify subscribers that their identity is sought by Plaintiffs; (b) each subscriber
           Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 6 of 8
                      Ex. B to Plaintiffs' Revised Forms per Dkt. 17



whose identity is sought having twenty one (21) calendar days from the date of such Comcast
notice to file any papers contesting the subpoena; and (c) payment to Comcast by Plaintiffs of all
reasonable costs of: (i) compiling the requested information; (ii) providing pre-disclosure
notifications to subscribers; and (iii) all other reasonable costs and fees incurred responding to
discovery. Comcast may provide notice using any reasonable means, including but not limited to
written notice sent to the subscriber's last known address, transmitted either by first class mail or
via overnight service.

       Date: ______________

                                                      By the Court


                                                      ________________________________
                                                      Sallie Kim, Magistrate Judge
                Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 7 of 8



 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                       No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                     ORDER GRANTING PLAINTIFFS’
13                                                   MOTION FOR LEAVE TO TAKE
                               Plaintiffs,
                                                     IMMEDIATE DISCOVERY: DMV
14
     v.                                              Case filed: April 25, 2018
15                                                   Courtroom: C, 15th Fl.
     ERIK J. ROSE and INHERITANCE                    Hon. Sallie Kim
16   LOAN, LLC., a Puerto Rican LLC,
17                             Defendants.
18
19
             Good cause appearing therefore, as required by Rules of Federal Procedure Rule
20
     26(d)(1), PLAINTIFFS’ MOTION FOR SUPPLEMENTAL EXPEDITED DISCOVERY re:
21
     DMV is GRANTED. It is hereby:
22
          ORDERED that Plaintiffs may serve immediate discovery on the California Department of
23
     Motor Vehicles (“DMV”) to obtain the registered owner address of any vehicle currently
24
     registered under the name of Erik John Rose; and for the address of Erik John Rose, California
25
     Drivers License number C0638398. by serving a subpoena pursuant to Rule 45 of the Federal
26
     Rules of Civil Procedure requesting this information; provided, however, that said discovery
27
     shall be conditioned on: (a) payment to DMV by Plaintiffs of all reasonable costs of: (i)
28


                                                                                                      1
                               Ex. C to Plaintiffs' Revised Forms per Dkt. 17
               Case 3:18-cv-02472-SK Document 18 Filed 01/07/19 Page 8 of 8



 1   compiling the requested information and; (ii) all other reasonable costs and fees incurred

 2   responding to discovery.

 3          Date: ______________
 4
                                                          By the Court
 5
 6                                                        ________________________________
 7                                                        Sallie Kim, Magistrate Judge

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                                  2
                             Ex. C to Plaintiffs' Revised Forms per Dkt. 17
